DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                CLINT NUGENT,
                                   Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                  No. 4D18-51

                                [March 15, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 06-9515CF10A.

  Clint Nugent, Malone, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and LEVINE, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.